4 U.S. 387 (____)
4 Dall. 387
Hurst's Case.
Supreme Court of United States.

*388 WASHINGTON, Justice.
I will not examine the powers of the Supreme Court of the state, upon the present occasion. It is enough to assertain, that the power of this Court is competent to the object proposed. If, indeed, any injury would be done either to the plaintiff in the suit, or to the sheriff (both of whom have acted innocently, and without knowledge of the facts, on which the claim of privilege arises) by our interposition, we might be induced to pause upon the subject. But, as to the plaintiff, it is clear, that he may renew his execution, whenever the privilege ceases: And, as to the sheriff, the order of a Court of competent jurisdiction, touching the subject matter, must be a conclusive justification in every other Court, acting upon sound principles of law and justice.
To decide the principal question, therefore, I find it necessary to go no further, than to state, that I think the witness was, in *389 this case, privileged, while he was at his lodgings. The subpna was in force; and the arrest of the witness at that place, has all the effects which could be produced by an arrest in the streets, while coming to, or going from, the Court.
PETERS, Justice.
I concur in the sentiments, that have been expressed by the presiding judge; and add, as my separate opinion, that the party is intitled to be discharged, upon both the grounds of privilege.
A special order of discharge was, accordingly, made, and filed; at the instance of Dallas, who appeared for the sheriff.